                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION
 FUND RECOVERY SERVICES, LLC,


                        Plaintiff,

                        v.                           Case No. 1:20-cv-5730

 RBC CAPITAL MARKETS, LLC et al.,
                                                     Hon. Judge Matthew F. Kennelly
                        Defendants.




                                      NOTICE OF FILING

        PLEASE TAKE NOTICE THAT, on August 11, 2021, we caused to be filed with the

United States District Court for the Northern District of Illinois, the attached Motion for

Sanctions Pursuant to Rule 11, F.R.C.P., a copy of which is attached hereto and herewith

served upon you.

                                              JASZCZUK P.C.

                                              By: /s/ Daniel I. Schlessinger

                                              JASZCZUK P.C.
                                              30 S. Wacker Drive, Suite 2200
                                              Chicago, Illinois 60606
                                              (312) 442-0366
                                              dschlessinger@jaszczuk.com




{00456100.DOCX; 1}
                     COHEN TAUBER SPIEVACK & WAGNER P.C.
                     Kenneth J. Rubinstein (admitted pro hac vice)
                     Jackson S. Davis (admitted pro hac vice)
                     420 Lexington Avenue, Suite 2400
                     New York, New York 10170
                     (212) 586-5800
                     krubinstein@ctswlaw.com

                     Counsel to Daniel Wirzberger




                       2
{00456100.DOCX; 1}
                                CERTIFICATE OF SERVICE

        I, Daniel I. Schlessinger, an attorney, do hereby certify that I caused NOTICE OF

FILING A MOTION FOR SANCTIONS PURSUANT TO RULE 11, F.R.C.P. to be served on

all persons and entities registered and authorized to receive such service through the Court’s

Case Management/Electronic Case Files (CM/ECF) system on August 11, 2021.


                                             JASZCZUK P.C.


                                             /s/ Daniel I. Schlessinger
                                             Counsel to Daniel Wirzberger




                                                 3
{00456100.DOCX; 1}
